Title: From François Adriaan Van der Kemp to Abigail Smith Adams, 15 March 1814
From: Van der Kemp, François Adriaan
To: Adams, Abigail Smith



Dear and high respected Madam!
Olden barneveld 15 March—1814

Among Several letters—laid aside—during my late exertions in behalf of a countrÿ, which I cannot cease to love, I must do my Self the pleasure, of paying you a debt of the gratitude for your favour of Febr. 23, with which you was So obliging to honour me again. Knowing the yet infirm State of your health, I had not dared to flatter mÿ Self, to receive So Soon a fresh proof of your kind remembrance. But So it is, when we have once bestowed our attention on an individual, and consider him not undeserving then we find Some delight—by increasing his obligations, and So I am happÿ, in having gained Some Share in mrs Adams attention, for which, nevertheless, my old respected friend maÿ claim the best reward from my heart, which I can give. Why—my Dear Madam! do you raise the apprehension, that I never again Shall personallÿ receive the proofs of your—and your Consort’s attachment and esteem? once I hope your fore Sight Shall not be verified by the event—I live in hope—and if it pleases Providence, to gratify me with the means—to visit once my children at Philadelphia—then certainly I Shall visit Quincÿ—and one Single daÿ would render me happier—than any other Society what ever. Let mr Adams Saÿ, I am an Enthusiast—I plead guilty in the case of frendhip, and, if a failing it is, I hope and praÿ it will not leave me, as with mÿ last breath.
I know, you could not but rejoice with me, on the emancipation of the Dutch—although their ancient Government never was to be restored—I hope it will not—it was too full of defects—They would be exposed again, to run the Same disastrous course—and unconditioned Subjection would be their final lot. I know not one Single example, that a lasting Republican form of Government has been twice reëstablished—not one, that a free Nation recovered its Liberty twice. I was confounded with this, at first appearance, new phenomenon—but it is onlÿ in appearance. Under their mild government—the Dutch enjoy’d Security of their persons—their property their religion—and believed themselves free—and yet—the equestrian order onlÿ—and the Magistrates of the Voting Cities—all electing themselves—enjoy’d Liberty—while the whole mass of the Nation was actuallÿ excluded even from a Shadow of influence—during the time of the Republick—the Inhabitants of the Smaller cities of the countrÿ being not even—in anÿ manner represented. An essential Share of Liberty maÿ be, and I trust, Shall be allotted to the Nation at large, be it, that the form of a monarchical Government is Sanctioned. This requires the Intrest of the house of Orange—this will Secure the civil and Religious rights of the Inhabitans, and ensure the happiness of the whole.
Permit me to reflect, that, it is now quite another case as with William iii—He consulted then his interest onlÿ, and knew better the Situation of that Land, as that Sagacious W. Temple. It was not in his power—to have consolidated that vast bodÿ of Such heterogeneous materials—It would have crumbled in pieces unquestionably after his death. Now—all the ancient forms—of provincial and municipal government had been—Since 19 years been destroÿd, and the means—to collect them again—chiefly taken awaÿ. The endeavours—to collect the members of 1794 & 5—were in vain—Imperious necessity required a Provisionarÿ government—or bloodshed—plunder would have desolated the Land. It is a fact—that all classes—concurred— in the offer of the Sovereignty, and—if a Constitution—by which future abuses are cut of—is obtained I doubt not or She will be happÿ—To be frank, and I flatter myself—that I can not by my bluntness abuse your partial indulgence—I would prefer anÿ monarchical form of Government, did I reside there—than to remain a Subject of the French empire—even if Bonaparte was out the Question. I acknowledge with you—clouds obscure yet futurity— and human wisdom is baffled everÿ year of this eventful period in her prognostications—but the Lord—God reigns—and Shall bring at last  light from darkness. He Save this our Countrÿ—that the latest posterity maÿ reap the fruits of the Labours of Washington and Adams! What Shall—I Saÿ—about your Sailors and passengers? you can not wish that I Should write mÿ own condemnation—Maÿ they never undeserve the eulogium, So generouslÿ bestowed on them “that they have not broken through the restraints of Law, nor Set at nought the government” and what less could be expected from men—honoured with the high esteem of a mrs Adam for their private  virtues; I will not Saÿ—that the fare of Some of us might have been coarse, and our freight exorbitant Which made us long—to have another master at the helm—but do not care much about a frown or maternal reproof—and John Luzac was not verÿ Sparing in either—if after all I am kindly recalled—and treated with that tender  and honourable attachment—Which I enjoy’d at Quincÿ. After this humble confession—for which I know possess, no doubt, your plenarÿ absolution—I maÿ tell you—in deep confidence—that I do not like verÿ much your Mr Dexter—I consider it possible—that I do not full justice to Him—but—by your exalted encomiums—I have become apprehensive, that he maÿ be Successful: and then I praÿ—the Almighty take him—and the Good New-England people under his protection, as did till now. One thing I am pretty certain of—my friend—if aiming to rule—would not have wrote mr Dexter’s Letter—althoug he had condescended—to declare—that he Should not decline the offer—and I could not have Stooped to it on anÿ terms whatever.
Continue, my Dear Madam! by your influence and patriotism, to guide and instruct the youth—and those of riper years—When our Cornelia’s become indifferent of our country’s welfare—when mothers—sisters—daughters cease to be Patriots—adieu then with our Liberty.
I have no Sickness—but headache—free nearly five weeks—have last thurs Fridaÿ harangued a crowded audience—and be applauded—not by a mob—but by a few partial frends—by Some accomplished Ladies—and in a most courteous manner by a Leading Republican Nat. Williams—gently pointing at one word—which is alreadÿ altered—I had already Send it—if I possessed a copÿ—I Shall Send it directly when printed. Will you take care of the copies for John Q. A.? I was gratified with the information—that Mr. Shaw—was your relative—he gained my love affectionate good will at our first meeting—The next time—I come at Boston—I must see the Mother and Son. miss Eliot informs me, mrs Quincÿ is again in health—
Praÿ remember me to Mr & Mrs—Quincÿ—recollect, that you urged my frend to introduce me to your friends! and I was and am enraptured with them. Varick has my high, affectionate esteem—his modesty prevents—that not So much justice is done him as he deserves—Continue to honour me with your good opinion with a Share in your frendship—I Shall praÿ the Almighty—to hear your prayers—and remain—with the highest and affectionate regard / Dear and high respected Madam! / Your devoted and obliged frend  
Fr. Adr. v. d. Kemp
